Citation Nr: 0415550	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-29 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of zero 
percent for residuals of a dislocation of the right shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from April 1999 to December 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania, that granted the veteran's 
claims of entitlement to service connection for residuals of 
a dislocation of the right shoulder, evaluating it as zero 
percent disabling effective December 20, 2001 (the day after 
the veteran's separation from service), and for tinnitus, 
evaluating it as 10 percent disabling effective December 20, 
2001.  With respect to the zero percent evaluation assigned 
to his service-connected residuals of a dislocation of the 
right shoulder, the veteran disagreed with this decision in 
September 2002.  In a statement of the case issued to the 
veteran and his service representative in November 2002, the 
RO concluded that no change was warranted in the zero percent 
evaluation assigned to the veteran's service-connected 
dislocation of the right shoulder.  The veteran perfected a 
timely appeal when he filed a substantive appeal (VA Form 9) 
in September 2003.

Because the veteran has disagreed with the initial disability 
rating of zero percent assigned to his service-connected 
residuals of a dislocation of the right shoulder, the Board 
has characterized the issue as involving the propriety of the 
initial evaluation assigned following the grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

As set forth below, the appeal on this issue is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.

 
REMAND

At the veteran's most recent VA joints examination in 
September 2002, although the examiner noted the veteran's 
complaints of pain, and provided range of motion results, he 
did not provide an opinion on whether the range of motion of 
the veteran's right shoulder was limited by pain or weakness.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  As this 
examination report does not contain sufficient detail for 
evaluation purposes, it must be returned as inadequate.  See 
38 C.F.R. § 4.2 (2003).  

Therefore, the Board is of the opinion that, on remand, the 
veteran should be scheduled for an updated VA examination in 
order to determine the current nature and severity of his 
service-connected dislocation of the right shoulder, to 
specifically include findings concerning any limitation of 
motion affected by pain.

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. 
§ 3.159 (2003).

2.  The RO should contact the veteran and 
his service representative and request 
that they identify any VA and non-VA 
health care providers who have treated 
him for residuals of a dislocation of the 
right shoulder since September 2002.  
Specifically, the RO should obtain the 
veteran's current treatment records from 
the VA Medical Center in Butler, 
Pennsylvania, as well as any other 
pertinent records identified by the 
veteran, which are not currently of 
record.  If no such records can be 
located, the RO should obtain specific 
confirmation of this fact and document it 
in the veteran's claims folder.

3.  The RO should make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded the 
following: a VA joints examination to 
determine the severity of his residuals 
of a dislocation of the right shoulder.  
The examiner should opine on the severity 
of the right shoulder disability, 
including any functional impairment 
caused by pain or weakness.  
Specifically, the examiner should express 
an opinion as to whether or not there is 
painful motion or weakness of the right 
shoulder.  The examiner should be asked 
whether pain or weakness significantly 
limits functional ability during flare-
ups or when the right shoulder is used 
repeatedly over a period of time.  The 
examiner also should be asked to 
determine whether the joint exhibits 
weakened movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability or incoordination.  If it is 
not feasible to express any functional 
impairment caused by pain, weakened 
movement, excess fatigability or 
incoordination found in terms of 
additional range-of-motion loss, the 
examiner should so state.  In order to 
assist the examiner in providing the 
requested information, the claims folder 
must be made available to and reviewed by 
the physician.

4.  Then, the RO should re-adjudicate the 
veteran's claim of entitlement to an 
initial disability rating in excess of 
zero percent for residuals of a 
dislocation of the right shoulder in 
light of all relevant evidence and 
pertinent legal authority.  The RO should 
provide adequate reasons and bases for 
its determinations, addressing all issues 
and concerns that were noted in this 
REMAND.

5.  If any determination remains adverse 
to the veteran, he and his service 
representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


